Citation Nr: 1544530	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  07-11 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for depressive disorder, not otherwise specified.

2. Entitlement to service connection for a left ankle condition.


3. Entitlement to service connection for erectile dysfunction.

4. Entitlement to service connection for a bilateral knee condition.

5. Entitlement to service connection for solar keratosis, claimed as a skin condition.

6. Entitlement to service connection for obstructive sleep apnea.

7.   Entitlement to service connection for right leg radiculopathy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to November 1977 and from December 2003 to March 2006, to include periods of service in the Army Reserve.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) San Juan, the Commonwealth of Puerto Rico, Regional Office (RO).

The Board additionally notes that the Veteran's electronic Virtual VA file and Veterans Benefits Management System file have been reviewed in conjunction with the adjudication of the claims currently on appeal.

In February 2015, the Veteran's attorney notified the RO that he was no longer representing the Veteran.  Pursuant to 38 C.F.R. § 20.608 (2014), a representative wishing to withdraw representation subsequent to certification of the appeal must submit a motion of withdrawal with the Board, showing good cause for the withdrawal.  The Board sent a letter to the Veteran's attorney in April 2015 informing him of the requirements for a motion to withdraw under § 20.608.  In June 2015, the Veteran's attorney submitted a Motion to Withdraw as Counsel.  The Board accepted the withdrawal of representation by the attorney.  Subsequently, in August 2015, the Veteran was sent a letter by the VA notifying him of his options regarding representation.  As of this date, he has not responded.

The issues of entitlement to an increased disability rating in excess of 40 percent for lumbar degenerative disc disease and degenerative joint disease with scoliosis, claimed as low back injury disease; an increased disability rating in excess of 10 percent for mild sensory neuropathy of the left lower extremity; and an increased disability rating in excess of 10 percent for mild sensory neuropathy of the right lower extremity have been raised by the record in an April 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

In April 2015, after the Veteran submitted his substantive appeals, the Veteran requested a videoconference hearing before the Board for the matters on appeal. 

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board at the RO will be granted if a claimant expresses a desire to appear in person.  Such hearings are scheduled by the RO.  See 38 C.F.R. § 20.704(a) (2015).  Thus, a remand of this appeal is necessary to afford the Veteran the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  Appropriate notification should be given to the Veteran and any representative, and such notification should be documented and associated with the Veteran's claims folder.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

